Citation Nr: 0531238	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  00-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating for service-connected 
pulmonary tuberculosis.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970 and from October 1973 to October 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating decision rendered by the Manila, 
the Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2004, the Board 
remanded the claim for additional development.  


FINDING OF FACT

The veteran's pulmonary tuberculosis has been inactive for 
many years; the residuals of the pulmonary tuberculosis are 
productive of no significant functional impairment.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
pulmonary tuberculosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.97, 
Diagnostic Code 6731 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran asserts that a compensable rating is warranted 
for his pulmonary tuberculosis.  

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1 (2005), the veteran's service medical records show that 
in July 1969, he began receiving treatment for tuberculosis.  
An October 1969 medical evaluation board report contains a 
diagnosis of pulmonary tuberculosis, far advanced, active, 
and indicates that he was found to be unfit for service.  

Medical evidence dated between the veteran's first and second 
periods of active duty includes a VA hospital report which 
shows that between January and March of 1970, he was treated 
for pulmonary tuberculosis, moderately advanced, activity 
undetermined.  A report from a private hospital, dated in 
January 1971, showed that the veteran's tuberculosis was 
determined to be "inactive," and "stage IV."  See also 
service hospital report, dated in August 1971 (noting that 
there was no evidence of active disease).  A June 1973 
examination report notes that he had not received any 
treatment since 1971, that he had no symptoms other than 
frequent colds, and no symptoms referable to tuberculosis.  

Records from the veteran's second period of active duty 
(which began in October 1973) show that the veteran received 
multiple treatments for respiratory symptoms, and that his 
diagnoses were primarily reactive airway disease, and asthma.  
His tuberculosis was repeatedly characterized as inactive.  A 
physical evaluation board (PEB) report, dated in October 
1985, shows that the veteran was determined to be unfit for 
service due to physical disability, with diagnoses of 
reactive airway disease, and "inactive pulmonary 
tuberculosis."  See also May 1985 Medical Board report.  

The post-service medical evidence shows that the veteran's 
pulmonary tuberculosis was repeatedly found to be inactive.  
See e.g., VA examination reports, dated in February 1986, 
February 1992, and December 1993; VA Tuberculosis Board 
reports, dated in May 1986, February 1992, and January 1994.  

In September 1970, the RO granted service connection for 
active pulmonary tuberculosis.  An initial disability 
evaluation of 100 percent was awarded effective from January 
1970.  In May 1971, after determining that his tuberculosis 
was inactive, the RO reduced his disability evaluation for 
pulmonary tuberculosis to 0 percent (noncompensable) as of 
January 1972.

In September 1999, the veteran filed a claim for a 
compensable rating for his pulmonary tuberculosis.  In July 
2000, the RO denied the claim.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's pulmonary tuberculosis 
under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6731.  Under DC 
6731, a veteran who was entitled to receive compensation for 
inactive, chronic pulmonary tuberculosis, after August 19, 
1968, is evaluated depending on the specific findings and its 
residuals are to be rated as interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis.  

The medical evidence includes a VA "pulmonary tuberculosis 
and mycobacterial diseases" examination report, dated in 
January 2000, which indicates that it was performed by 
R.G.L., M.D.  The report contains an impression of PTB 
(pulmonary tuberculosis), residual fibrosis, RUL (right upper 
lung), chronic, stable, inactive, class IV.  An accompanying 
mycobacteriology report indicates that a concentrate acid 
fast stain was negative.  An accompanying chest X-ray report 
contains an impression noting residual fibrosis and segmental 
fibrotic contraction, RUL, diffuse pulmonary emphysema, more 
on the right, slightly prominent aorta and LV (left 
ventricle).  

A letter from Dr. L., dated in February 2000, notes that 
sputum AFB smears and culture were negative, and that 
spirometry showed severe obstructive ventilatory defect with 
significant change on bronchodilator challenge.  Chest X-
rays, most recently done in October 1999, showed unchanged 
residual fibrosis and segmental fibrotic contraction of the 
right upper lobe since 1993.  The impression was PTB, 
residual fibrosis, RUL, chronic, stable, inactive, class IV.  
Accompanying pulmonary function tests, dated in June 1999, 
note moderate to severe obstruction.  

A VA respiratory examination report, dated in February 2000, 
contains a diagnosis of bronchial asthma.  

A note from a private hospital, dated in September 2000, 
contains final diagnoses of bronchial asthma, "old PTB," 
and hypertension.  

A VA "pulmonary tuberculosis and mycobacterial diseases" 
examination report, dated in October 2002 (performed by Dr. 
L.), notes a history of asthma dating to 1976, and that he 
has not had any treatment for tuberculosis since his service.  
The report indicates that there is minimal structural damage 
to the lungs.  The diagnosis was PTB, RUL, chronic, stable, 
inactive, class IV.  

A VA respiratory examination report, dated in October 2002, 
contains diagnoses of bronchial asthma, combined restrictive 
and obstructive ventilatory defect with significant response 
post BD (bronchodilator) that is compatible with asthma, and 
history of asbestos exposure.  See also accompanying PFT 
report.  An accompanying mycobacteriology report indicates 
that a concentrate acid fast stain was negative.  An 
accompanying chest X-ray report notes that the exam is 
essentially unchanged from January 2001, and contains an 
impression of residual scarring and apical contraction, RUL, 
slightly prominent aorta and LV.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for the veteran's 
pulmonary tuberculosis.  The record reflects that his 
pulmonary tuberculosis has been inactive for over 31 years, 
i.e., since at least 1973.  The October 2002 VA examination 
reports confirm that his pulmonary tuberculosis remains 
inactive.  There are no specific findings to show that he has 
residuals of tuberculosis that may be rated as interstitial 
lung disease.  See DC 6731.  Although he has been shown to 
have restrictive and obstructive ventilatory defect, the 
Board points out that he is already being compensated for 
these symptoms.  Specifically, service connection is 
currently in effect for bronchial asthma, evaluated as 100 
percent disabling.  He may not therefore be compensated twice 
for these symptoms.  See 38 C.F.R. § 4.14 (2005).  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that a compensable 
evaluation under Diagnostic Code 6731 is not warranted.  
Accordingly, the claim is denied.  


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a notice letter in July 
2004 (hereinafter "VCAA notification letter") that informed 
him of the type of information and evidence necessary to 
support his claim.  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the July 2005 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done - irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  



ORDER

A compensable rating for pulmonary tuberculosis is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


